DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 03/04/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 - 8, 14 - 15, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by John B. Beavers (US 2003/0221123; hereinafter Beavers).
	Regarding claim 1, Beavers discloses a method of reducing incident alerts for an enterprise environment (abstract; paragraph [0013]), the method comprising:
receiving a plurality of historical incident alerts associated with previous incidents associated with nodes within an enterprise environment (paragraphs [0008], [0013]; Beavers discloses that the alert indication is then used to detect matches with known threat conditions as new and different alerts are received);
extracting from a first subset of the plurality of historical incident alerts a plurality of rules to generate a rule knowledge base for the enterprise environment (paragraphs [0013], [0015]; Beavers discloses that the alert indications are compared to a set of rules, and if a match occurs between the set of rules and the alert indication, an incident based on the match is declared);
analyzing a second subset of the plurality of historical incident alerts against the plurality of rules in the rule knowledge base to identify one or more candidate incidents alerts as potential dead-end tickets (paragraphs [0013], [0018]; Beavers discloses that the one or more of the alert indications is compared to a decision table containing a number of defined alert events. The decision table determines through matching whether the alert indication should be remembered);
providing feedback on each of the one or more candidate incident alerts to confirm or deny that the candidate incident alert is a dead-end ticket (paragraphs [0014 -  0015], [0091]; Beavers discloses that If there is no confirmation, the default processing step still picks up the alert indication as "bad" and declares an alert, even if it is based on shallow information. The administrator can then further investigate the particulars of the incident to determine what action if any is merited);
based on the provided feedback, generating a prescriptive avoidance rule set including one or more rules of the plurality of rules from the rule knowledge base that are configured to identify an incident alert as a dead-end ticket (paragraph [0013]; Beavers discloses that this approach dramatically reduces the number of false positives presented to the operator, since incidents need not be declared for lower-priority alerts that, in and of themselves, do not necessarily require attention); and
wherein the prescriptive avoidance rule set is configured to eliminate one or more dead-end tickets from a plurality of submitted incident alerts generated within the enterprise environment (paragraphs [0033], [0035], [0061]; Beavers discloses that "Remember and Filter" means that the automation should note that this type of alert has been received for an asset, but not to declare an incident based purely on the current alert alone. This option is key to the elimination of false positive incident declarations).
Regarding claim 7, Beavers discloses the method of claim 1, wherein the prescriptive rule set includes at least a first group of rules associated with categories associated with sources of incident alerts and a second group of rules associated with numerical values associated with incident alerts (paragraphs [0094] [0096]; Beavers discloses that these are alerts that would result in a new incident, but instead are just added as alerts and conclusions to existing incidents since incidents already exist that incorporate the tracking rule).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 – 6, 9 – 13, and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over John B. Beavers (US 2003/0221123; hereinafter Beavers in view of Anand et al (US 2016/0196501; hereinafter Anand.
Regarding claim 2, Beavers discloses all the limitations in claim 1, but fails to specifically disclose the step of determining two or more communities of similar historical incident alerts that share a word frequency within a predetermined threshold.
Anand, in the same field of endeavor, discloses the step of determining two or more communities of similar historical incident alerts that share a word frequency within a predetermined threshold (paragraphs [0024], [0043], [0046]; Adnan discloses that the similarity score considers whether two incidents are similar to each other in terms of classification keywords).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Beavers by determining two or more communities of similar historical incident alerts that share a word frequency within a predetermined threshold for the 
Regarding claim 3, Beavers and Adnan disclose the method of claim 2, further comprising:
determining an affinity score for each incident alert of the first subset of the plurality of historical incident alerts with respect to each of the determined communities (Adnan: paragraph [0033]; Adnan discloses that Relationships between keywords (i.e., domain knowledge) are automatically learned through association rule mining, e.g., using CARMA or APRIORI algorithm, e.g., from historical incident data and/or dynamically entered data). Same motivation as in claim 2.
Regarding claim 4, Beavers discloses the method of claim 3, wherein determining the affinity score further comprises: 
determining a parent and child relationship between two or more nodes associated with incident alerts of the first subset of the plurality of historical incident alerts (Adnan: paragraphs [0035], [0038], [0052]; Adnan discloses that the processing in this step may further comprise constructing causal event chain by tracing co-occurring incidents based on IT component architecture and relationships).
Regarding claim 5, Beavers discloses the method of claim 3, further comprising:
based on the determined affinity scores, generating clusters of two or more communities (Adnan: paragraphs [0052]; Adnan discloses that the processing in this step may further comprise finding other incidents and events correlated with the group of relevant incidents, for example, server rebooting events preceding a group of reoccurring incidents).
Regarding claim 6, Beavers discloses the method of claim 4, further comprising:
combining information associated with details of each incident alert of the first subset of the plurality of historical incident alerts into a cluster group database for each generated cluster (Adnan: paragraphs [0024], [0051 - 0052]; Adnan discloses that the reoccurring incidents may be determined as follows: Calculate relevancy score (i.e., vector space distance) of each pair within the selected incident and relevant incidents, cluster by relevancy score, and find the cluster to which the selected incident belongs).
Claims 8 – 20 incorporate substantively all the limitations of claims 1 – 7 in system and computer product form rather than method form with minor modifications in the claimed language.  The reasons for rejecting claims 1 – 7 apply in claims 8 – 20.  Therefore, claims 8 – 20 are rejecting for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halikhedkar et al (US 7,818,631) discloses a method and system for automatically generating network trouble tickets.
Pinel et al (US 8,903,923) discloses methods and apparatus for system monitoring.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YVES DALENCOURT/              Primary Examiner, Art Unit 2457